Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


EXAMINER'S AMENDMENT 
1.	Applicant’s election without traverse of Embodiment 1, figs. 2-15, which corresponds to claims 1-20 in the reply filed on 02/02/2022 is acknowledged.

Allowable Subject Matter


2.	Claims 1-20 are allowed.
3. 	The following is an examiner's statement of reason for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of "a word line disposed adjacent to the semiconductor patterns and extending in the vertical direction from the cell region of the substrate, and wherein the first peripheral transistor is disposed between the bit lines of the first stack and the bit lines of the second stack” (claim 1); "a word line disposed adjacent to the semiconductor patterns and extending in the vertical direction from the cell region, and wherein the peripheral transistor comprises: active patterns stacked in the vertical direction on the peripheral circuit region; and a peripheral gate electrode disposed adjacent to the active patterns and extending in the vertical direction from the peripheral circuit region” (claim 11); or "a word line disposed adjacent to the semiconductor patterns and extending in the vertical direction from the cell region, wherein the bit lines have a claim 16) as instantly claimed and in combination with the remaining elements. 
4. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 10,714,495 -discloses a 3D semiconductor memory device includes a peripheral logic structure including a plurality of peripheral logic circuits disposed on a semiconductor substrate, a horizontal semiconductor layer disposed on the peripheral logic structure, an electrode structure including a plurality of electrodes and insulating layers vertically and alternately stacked on the horizontal semiconductor layer, the electrode structure having a plurality of recess regions between the insulating layers vertically adjacent to each other, a through-insulating pattern penetrating a portion of the electrode structure and a portion of the horizontal semiconductor layer and filling the recess regions of the electrode structure, and a plurality of through-plugs penetrating the through-insulating pattern and connected to the peripheral logic structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818